Case 18-63945-sms        Doc 14    Filed 10/09/18 Entered 10/09/18 10:08:59   Desc
                                        Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

  IN RE:     SAMUEL S. MATHIS,                    {   CHAPTER 13
                                                  {
                                                  {
             DEBTOR(S)                            {   CASE NO. A18-63945-SMS
                                                  {
                                                  {   JUDGE    SIGLER

                             OBJECTION TO CONFIRMATION

       COMES NOW Mary Ida Townson, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

       1. The Debtor(s)' payments under the proposed plan are not
  current.

       2. The Debtor(s) has failed to provide the Trustee with a
  copy of the federal tax return or transcript of such return for
  the most recent tax year ending immediately before the
  commencement of the instant case and for which a federal income
  tax return was filed, in violation of 11 U.S.C. Section
  521(e)(2)(A)(i).

       3.   The proposed plan fails to provide for the treatment
  of Republic Finance, LLC. However, said creditor has filed a
  secured claim.

       4. Debtor’s plan appears impermissibly proposes to avoid a
  statutory lien held by the Georgia Department of Revenue in
  Section 3.4.

       5. After review of scheduled income and anticipated
  household expenses, Debtor(s)’ proposed budget may fail to
  provide sufficient funds for ordinary living expenses, in
  possible violation of 11 U.S.C. Section 1325(a)(6).




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  Sonyab@atlch13tt.com
Case 18-63945-sms        Doc 14    Filed 10/09/18 Entered 10/09/18 10:08:59   Desc
                                        Page 2 of 3




       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

         October 9, 2018

                                                       /s
                                            Sonya M. Buckley, Esq.
                                            for Chapter 13 Trustee
                                            GA Bar No. 140987




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  Sonyab@atlch13tt.com
Case 18-63945-sms        Doc 14    Filed 10/09/18 Entered 10/09/18 10:08:59   Desc
                                        Page 3 of 3




                               CERTIFICATE OF SERVICE

         This is to certify that I have this day served


  DEBTOR(S):

  SAMUEL S. MATHIS
  2581 OWENS AVENUE, SW
  MARIETTA, GA 30064


  ATTORNEY FOR DEBTOR(S):

  SLIPAKOFF & SLOMKA, PC
  2859 PACES FERRY RD, SE
  STE 1700
  ATLANTA, GA 30339


  in the above in the foregoing matter with a copy of this pleading
  by depositing same in the United States Mail in a properly
  addressed envelope with adequate postage thereon.

  This 9TH      day of October, 2018




             /s
  Sonya M. Buckley, Esq.
  for Chapter 13 Trustee
  GA Bar No. 140987




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  Sonyab@atlch13tt.com
